.. -.
                                                                         564



           OFFICE   OF THE AlTORNEY      GENERAL     OF TEXA!$

                              AUSTIN




Eoaomblo       TurnL. Boamhaap
soototuy       O? m&to
AMtin,       Tuar




                                       EotoT bur an4
                                           oporat-
                                      ratlom
                                  liarr an4 at
                                  f tharr rorpora-
                                  l      ta x r r tur a r
                     *Should bho 8eorota-y of
            stata     ooiiut  a mmhi80    tax
            rrcm theso        motor      Bum an4 motor
            txuok oorporatioa8 opuating
            OTO~ mod          iin        ana at    iti*
            roho4u1.8 under thr trru                an4
            ~E"gm8     of Artiolo 708&a,
                      or uador thr toru
            &a ;m;iriolu of Art1010 70844,
            8. c. S.?"
          A8 ve understand your qub8tion, yvu r&m
to thou dotor lm8 and took uorporationm   operstw
under oor8ifloato8 of publio ocm~onlonoo en4 noqor-
8lty i118ue4by the Railroad Comi8rIon of Taxno, an4
whloh ero or4lnarlly derie;Mtod a8 wooed   oarrirrs.*
           Art1ol.o7084 (A) 18 tho ~onrral tranohlrr
tax statute which eppllacrto Avery   4oPrestloand for-
alen corporation herotoforo or horoaftrr charterr or
authorlzo4 t0 40 buSiAee8 iA TOZatk." 8ubUivioion  (D)
of Artlalo 708r:reaotaa oertala oorporatlons from tho
operation  of Station (A), and the tax 1~ computed uy-
OA (L 4i.ffWNt balIIS. Sub4irlaIoa (D) ruds ia part
as rollowti:
           *(iI)   Excapt *II prOT14.4 IA proood-
     In& Clausoa (8) an4 (0) all pbllo utility
     aorporatloaa,    whlah rhall lnolode ersry
     such atVpOP&iOA ongage 801&y la the busl-
     088s   Of   a   public    Utllit7     Who80    mt.8   Or
     servloo ir rwulabe4, or mbjeofto     rqula-
     tlon in whole or ia p8rt, by law, shall pay
     : frtEahl8a tax a8 proTi.dOd in thi8 Act.

          IA aonatruing thla 8tatute, ths Austin Cart
of citil &9 U.l8 8tilttiiA thlt stat08 Utiliti.6 cOEPa!Q
t. State, .b
           % S. -8. (26) 1018%
          n* + * Under the la-o         oi 8ub-
     diVi8iOA (0) olily ‘publlo Utility    Qor-
     poratlonr, rhloh ah@      lmOlU4. 6+*X7
     moh oorporatlon mn&a$ad 80101~ iu the
HOAOrablo Tom L. Baaucbemp, pale )


     busiA888 of a pub116 utlllty whoaa rataa
     or sardoe 18 ragulsltob,or arbjeot to rag-
     ulation, b wbola or in pert, by law','are
     iAolUd8d. It 18 JIIeAifoBt from thir laA@ega
     that th0 Legi8leture dl4 not intend to In-
     oludr within the rtatuto any oorporetlon
     which it bad AOt thrrrtoforr, or might there-
     a?ter, 4oclero to be *by law' a pub110 utility
     COrQOr8tiOA Or bUOino88.   The phraao *every
     such OOrQOr6tiOA'  f8 AOOU88rily limited to
     'all public utility oorporatlona* declared
     to be suoh *by law,' wbloh meaA8, es applied
     hero, by a 1cglalatlra luaotment. I? the
     Ian&sue&amay be regarded ea of doubtful
     meenlry in thl8 rward, thoa we think that
     8UOh OOAlltXllQtiOAir MAi?Utly   th0 iAt.tlA-
     t1OA O? tba hgi8htUre    ?mIU it8 low-COA-
     tiwa4 goliop of snaPatfn8rrosl time to time
     daolaratory statutes, doolerlag buainasaes
     or aAt8rprleea to be public utllItiea, or
     to be affected with ths publio iAt8reSt, and
     in eubjrotl~ than to a",y !trt OS pub110
     regulation or control.
          A publla utility he8 bwan basorlbed a8 a bual-
nom3 orgmizatlon, tifoh regUl8rly 8upplla8 the publla
with 80ma commodity Or 8el=VfOa,as aleOtrICity, gee,
water, tranrportation, tslephono or talwraph 8ervior.
!#hllathe t8m haa AOt bean l x 8Otlyde?lXIa4,and it
would be dlifieiiltto oonetruot a da?iAitiOA that would
fit sr8ry ooAcalrable oa.88,the 418tingUIshing oharao-
teristic Of a publlo utility 18 th0 4evoti6A a? private
property by the owner or parrcm in control tharao?, to
suoh a use that tho pub110 gmerally her thr right to
demend that tbo uaa or aervioo ahal].bo oonduota4 with
~aeaonable l??iOiaACy end Under prOpOr OheX'gO8.51 c.
3. 4; U Tax. Jurls. 702.
          with rafuonca to the notor bus compe~las de-
saribad IA your letter o? request, the LWSislatur*
has ma40 Aumroua raigulstionain what la now darigaated
e8 Article 9118, Vernon*8 Taxes ~~~11,8tetutes, being
Acts o? 1927, both Laglslaturo,.Ohej&er 2?0, 88 mended
Act8 of 1929, bl8t Legi8latUr0, FirEt Cell04 Se88lOA,
                                                          .. -
                                                                 567

BoAOreblO TOUIL. Baeuohamp, peer L


Cheptsr 78.   It le QroYidad IA 8eOtiOA 2 of said Aot
that:
          "All motor bur ~mpanla8’ar  d~tlnad
     herein are haraby doolarod to bo *oonuno~
     oarrlara~ and eubjoat to regulation by
     tha Steto of Texas, en4 ahell not oparate
     any motor propellad parrraagervehicle for
     tho regular traAaportetlon of parson8 a8
     pa88engem for cagpaA8atlon or hlra over
     any pub110 hlghwey of thin 8tat8, except
     in acsordenoa with the proridonr o? thin
     Aot *+l.”
          SeOtiOA 3 make8 it tbr 4uty of tha Railroe
COUISIB~IOAt0 ia8U8 OUtifiOate8  Of public OOAVeAiOAO~
end AaOaBSity, pIWW!At t0 8 Pindins thst public OOA-
renlaA06 and Aaoest3ltyraqulrad th8 l8suaAca of suoh
oartlfiaeto end that it8 188uaAoa will promote tba
public r8lfere.
          Section 4 maker it tha Qty of tha Railroad
COIBAI~~IOAto 8upanlra end raguleta th8 public 8arvlca
randarrd by dT8rjr motor bur coapeny operating over tha
hlghwey8 over thla 8tato, fix ferna, rater or ohergoa,
presoribo mla8 en4 regulations, praaorlba routes,
schedules, eervlca edl aefrty oparetiona.
          Throughout tho Act rerlour and 4etalla4 ragu-
lationa era imposed upon ruoh motor bur OompaAie8,
whloh W. 40 AOt dealaAOOO888rj to 8at at at lsngth.
           Acts 1929, (18t Lagirletura, Chaptar3lb, aa
‘kmendsd by Act8 1931, 12~4 Lagl8letur8, Chapter 277,
appaarlAS e8 Article 9llb, Vernon’8 Taxer Civil Stet-
utes, 1925, suhJeota the motor o%rrlars daaorlbad in
your latter of request to rayletlon en4 plaoor tham
under tho 8UpWTi8iOA had juriadiotioA Of tb0 Rellroad
@XUd88iOA Of Tame.    FOGtioA 22b Of ruch Aot prOVid.8
in pert as follos8:
          "The bU8in688 of operetinq as a motor
     oarrler of property for hire along tha hl&h-
     ways of thir State, is daclarad to bs 8 burri-
     nose effacta4 with the pub110 interest.* * **
Ronorablo Toe.L. Beauohamp, pa&r 5


           8aotloo 3 proorld*rthat no ‘motor oarrirr
8hal1, after thI8 Act goer Into lfreot, operate ao a
oomon oarrlar wIthout flrat hating obtalnrd     from tho
Comiaalon, uadrr the provlaia~ ot thin Aot, a oertltl-
oate of pabllo ~~nrrnlsnoa and uroualtr     pursuant to a
rinding  to thr ltfrot that tha pub110 oonYanImloe and
naoaaait7 raqulro  auoh operation. * * **
          8aotlon b mako~ It the duty of the Railroad
Comlaaloa to wpenlar and rcrgulata8uoh oarrlrro aml
to fix, proacrlbe or apprwr ratao, rarer and ohargms,
to prucrlbe ruloa and rogulntloru, rrqulra ra rta,
prsaorlba roheduloa and aanicoa  an4 to #upen p”l and
regulata motor oarrl6x-8in ,alliaattsraamsot%     tha
ralatlon b&men   suoh oarrlera alld the ShIppIng pub-
110, rhathor therain apaolfIoall~ mmtlonrd or not. Tha
Act than proouda  to praaorlbn rsgulatlons and dorlno
thr &&lo8 of tho Coi~IraIon %.n(rsatrr dotall.
          The whole tonor of tihrAota mentIona abova
indloatar that tho welfare of the public Is a matter
of lint  oonslderatlon, and that ,thaRailroad Conimin-
alon should Tulle oollrldrrthe mo d ln4 rfrootlro mr-
rloo rmdarad to tha publlo. Trxam Motor Coaohoa v.
f$road   Commlrslon (T. C. A., 193l), 4.lS, W. (2d)
      .
          In Pro6uoan Tramportnblon Waipan v. Ratl-
road ComaIrralonor thr state  of CalItormIa (I:
                                              9201, 251
U. 8. 228, CO Sup. Ct.,  131, It was rtatd:
           "It la, of oourao, true that If the
     pip* llno ~40 oonrtruotdl .aololfto carry
     oil for partleular produorrr under atrlot-
     ly private  oontraota and nwor we4 davotad
     by Ita ouurr to publio um, that Is, to oar-
     r7l.q ior tha public, thr Stata oould not
     by aorm loggislatlrofiat or br ant ro@lat-
     Ing order of a oomlrrIon oonrort It Into
     a publla utility or make it8 ornor a oom-
     man oarrlor; for that vmld bo takl     prlr-
     ata proprrty for pub110 uaa without4 ust
     oompanratlon, whioh no at&to oan do oon-
     alatautly with the due prooarr of law olauso
Eonorablo Tm L. Bsauohamp, pago 6


     of   th m F o u r tu nth   Amendment. l * + Ca   th
     othrr hanb, it In th8 b8girming or during
     it8 lttbaequont operation the pip0 1Ina was
     dwoted by Ita omar to public ua8, and It
     the mht    thua astonded to the pub110 ham
     not bean tithdrawn.there e&n bo no doubt
     that tha pipe line is a public utlllty, and
     its owner a oomaon carrier whose rates and
     praotlors err l ubjoot to pub110 rogulatlon.”
Sra alao Michigan Pub110 lJtIlItI8sCommission v. L&&o,
266 U. 8. 570, 45 Sup. Ct. 191, wherein rotor oarrien
w8ro under oon8fdaratIcn.
          We also oall attention to West Suburban Traaa-
portation Campany t. Chloago and West Town RaIlway Corn-
paBy, 140 H. s. 56:

         ‘It la not the pollor of the Public
    UtIlItI8s Aot to promote oomp8tItIon be-
    tween common carrIera a4 a means of pro-
    ridlag aanloa to the publlo. Tha polla~r
    8atablIah8d by that Aot Is that, thrcugh
    r~ulatlon of an ratablI8hrd oarrisr oo-
    aupyiag a glrra Hold and 9rotaoting It from
    ooqmtltlon, It may br able to B erv8 the pub-
    lic ?pDr8effioi8ntlr and at a mm9 rea8onabla
    rate than would be the case If other oomp8t-
    1~ lIn8a wera authorized to servo thr pub-
    110 In the f~am8t8rritory. Method8 toorthr
    tranaportatlon of p8raona are lotabllahed
    and operated by primto oapital as an Inrut-
    aeat, but an ther are pub110 ntllltl es, th8
    State has the right to ragulata thornand
    their ohargea, 80 loug 88 auoh rsgulstlon
     la rsasonabls.w
           St 16 our opinion that oorpomtIon8 angag8d 40141~
In the bU8illO48 of op8ratIq ooamon oarrler motor buaea and
n&or   trucks In transportingpar&on8 or prowrtf should Pay
a oorporate  tranohlso tax under the tam.8 MA 9rOti8IO~
                                                           570



Ebnorable Tar L. Baau!hmp,      pa&a 7


TV;Artrt;    7084 (D), R?dsod    Cldl    Statutoa, 1925,
            .
                                Your4 very tmll~

                          ATTORHSY OSHSRAL O? TSXAS




                                              hssIstant
ccC:LF




                                                                     I




                                                           “.    -